OFFICE        OF THE ATTORNEY       GENERAL   OF T’EXAS
                                           AUSTIN




Xonorable H., 3. Satterfield
Firemen’8 Benefit Commlosibner
Austin, ¶!exaa               .




                    We are pleased     G
    reading    a8   rouoras:




            ber OP a regularly       organized      fire ~departnent ior more
            than twenty years, but who ie not fifty-rlve           years   of
            age receive the beneiita grwided therein?
                    "3.     Xay a person who has attained the age
            of rirty-rive      but has not served aotlvely ror

.       .
Hon. H.’ B. Sa’ttex+ield,   Paae 2



     a pklod’or   twenty years in come regularly
     organized rlrs departi!mnt rooelve the benefita
     thereunder?
             “4. May s~p&c& who has earned a por-
      tion ot the twenty year period in a regularly
      organl%ed .ilre department or oae :olty anb who
      has then moved .to’another town and haa served
      sturi0irnt pour thorcr to make,‘a tot41 ‘of tvifa-
    ~ tg year? resaloe the bensilts~proolded     thereln?
                                          .       .-:    .*
            .“5. &w many ‘&embers of a regularlporg~-                             / i
      iced l!iJ% depart-H    mU$t pualitp under aha
      prOVleions~oi aal,d bill in order for any Member
      to partloip,ete la the beneilt~ provided by s+id                         .,I
      laws”                                          ,.i                           I
             Seotlon 6, of Rouse’Blll No. ZiE!&ts        of ths                  :,
Forty-riith    Lsglolature (Artlols M%ge,‘~V.A,C.S;), reads as            ,, :,:‘
                                                                             ,,., ,,
r0ii08at
            ‘“On tind attar the 1st’ day Ott April, i.iL              1
     1939, any poreoh who haa been duly appolhted
     end enrolled;     and who has attained   the age OS
     fifty-five     (35) ye8rs and who haa~senad.+otivb-
     ly for a period of twonty (20) years In soaa
     regularly organl%ed’fire department in any city
     or towa $83thl8 Stat&now within or that may                 ,
     0~ll6within ths     PPOVI~~~OIU~0r   thit3 m,     itt w      *
     rank, whether as wholly paid, part paid! or volun-
     teer rlrenmn hall be entitled to be retired from’
     euoh servlos or department and shall be entitled
     to be paid from the.Flrements Relior and Retlre-
     ment Fund 0r that alty oztown, a monthly pent3Zon
     equal to one-half of his everage oronthly salary
     not to exceed u mexlmumor’,One Runared Dollar8
     ,(@OO) ger month. Such average monthly salary
     to be baaed on the monthly average oT hia aslary
     ror   the rive   ISI year period   preceding     the date
     or suoh retIrementI     provided rusther,       that.lf
     his averaqa monthly salary is iT%‘iityDollars ($50)
     or lees per month or ir a volunteer firemen with
     no salary. he shall be entitled ~to a monthly
     pen&ii   & retlZement ~allowanos or twenty-rite
     Dollars (3E3) .”
         ~     The oonditiomthus inposed,  regardIn@ sli~$billty
ioc retireaent boner:ts,    rsquin that a psreon b@ *duly
appointed and enrolled*; he au& here attnlned the ego OS
rirtpriye yearsi he mast have 6OrYed aotlrsly ior a mln-
imm period   or twentyyears; and the'smrtlor mwt       have been
In som rogululy     orgunlxad firm department rlthla the pro-
Vii3iO5R Ol ths AOL    i;roh ok these OOndftioPr~6iWbt  exist.
               ft   la our opinloa; la amnr      to your     rht      question,
that a person muat be a member or 6 tire doportmeat at the
tipe be reaohea the age of tlfty-fin   yearn to be eligible
to   rearlvu     the barits    pro~iasd in    s0otioa   6   nottithataaui4
the requirement      of twenty yearta at aerolaa may bars ken
mrilled     tiwetorore.      Witness the uxagwga or seotion b
Wmll be ohtitled        to be rotlred*,      obviosmly ix~plylng
amtbernbip at euoh %ir.         iv8 oonatFuethe twsnty yuarr or
servici3 oonditi~n an a mlnlmm          ?OQU.iMHlAt, the abrtenao or
which will render a person lnollglb1e upon hio attaining the
age or rifty-rivrr years utatl1 suoh tline ae th8 twoaty yearn
CP Sc3FYiCO haB bWJA OCS&'latsd.

           Your.second nnd third questions~ere anewerod In
the ne(jativu. - It 14 cleusly W&red     that a Qersarr shall
have both reaohed the~68;* ot rirty-rive   years aad 'served
ror a xnirilmm perlokor    twentr yemra~.&~~Zori.belu&oliglbla
ror the bmmrlta provided in tJm 1~':        1.:  1:'
          Xt %P~CI~UPo&ton   that  raur rotrcth ~qu~~stlonrhould
also be tmmmred in the ns%a’tlwt. xota the terminology or
s8otion 6, rel~etlngoaly  to reClrbMlot bwritt3,    xv1t.hera-
phaeia a&dad%
             *           mp perman who harr beon dtilg ap-
       polntei      &i   enrolled, a&d who haB attalaea the
       aae . . . and I&O hos Sbrr6d       aetiYslp lOP a
       period or twuntr       (20) years in e    . . . ilM
       departnsnt ,in any olty or tom . e . &all be
       entitled to be retlrud  Fcos g&& . . . dcpaFt-
       mnt and shall be entitlab   to be paid Irem the
       P1rtYBent8Raliot aad R43tImeent Fun6 or &f&
       oity or town . . .*
               tliewin~ the Aat aat a whole in the lnethod provided
rcr the establi&hfmt        and rarpleniohment or the fund of ea*




                                                                ,
                                                                           ‘\
                                                                     23.        \,,\,,



    Hon. H. 8. ktterrield,    Pa@ 4


    oity or tom,    and obeorving the sbrenoe 0r anr prmhlon
    for the transfer of any fnads fresone     oity or town to
    aaotkar tnoleant to the ohiwq or mi%ubs?ship or a firs-
    xian rrom tbo bepartaent   or one oity or torn to that of
    another, we are ooaatninsd to hold that a8 to rqtlroment
    banerite the requldto    tmfntp   yew8 or sontoo   mud   ba in
    onu fire d*partmeat.
               Ip aaawer to pxcr rl@?, cpwtloa,  it la observed
    that there 1s PO re@fremont is 8. 8. 256 rep+rdln(g the
    number or aedmrs of e firs depa&taent r&lob auat qaalify
    brfors sny msbor may partioipeta in ttm bsneilto      prorid@&
    therein.   Weberr or II rfm dspfmtment eltaot~ng not to
    qualify siBply do not gutfoipate   und imi not liable     ror
    any ealery  doduotfons   or paymat otherwIse rsqalred under
    Cieotion 10 or the Aot. Other zmmbers oi the rlre dspartsmnt
    are not ~p~nbalizoa  therefor.




,